
	

113 HR 4022 IH: Security Clearance Reform Act of 2014
U.S. House of Representatives
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4022
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2014
			Mr. Lynch (for himself and Mr. Cummings) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for a strategic plan to reform and improve the security clearance and background
			 investigation processes of the Federal Government, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Security Clearance Reform Act of 2014.
		2.Security clearance process reform plan
			(a)PlanNot later than 6 months after the date of enactment of this Act, the President shall submit a
			 strategic plan to the appropriate congressional committees to improve
			 security clearance and background investigation activities carried out by
			 the Federal Government.
			(b)Contents of planThe plan submitted under subsection (a) shall—
				(1)develop and establish a continuous evaluation or monitoring system that shall—
					(A)on a continual basis, access Federal, State, and local government and commercially available
			 information, including financial credit history, currency transactions,
			 court records, traffic violations, arrest records, terrorist and criminal
			 watch lists, foreign travel, and online social media;
					(B)provide real-time updates or notifications with respect to information relevant to adjudication
			 guidelines concerning whether a cleared individual is eligible for such
			 individual’s security clearance; and
					(C)reduce or eliminate the scope or schedule of any periodic reinvestigation of a cleared individual;
					(2)ensure that—
					(A)the background of each cleared individual is monitored on a continual basis; and
					(B)any covered individual who is not a cleared individual is not subject to continuous evaluation or
			 monitoring;
					(3)ensure the effective, efficient, and timely completion of background investigations relating to a
			 covered individual’s eligibility for a security clearance;
				(4)improve procedures to require information sharing between agencies concerning—
					(A)potentially derogatory security information regarding a covered individual that may impact the
			 eligibility of any such individual for a security clearance; and
					(B)adjudications with respect to any covered individual;
					(5)enhance cooperation and information sharing between any State or local law enforcement agency and
			 any agency;
				(6)enhance methods for reducing or eliminating manual processes with respect to security clearance
			 background investigations, and automating and integrating the elements of
			 such investigations and adjudication processes, including—
					(A)the security clearance application process;
					(B)field investigator reporting;
					(C)investigation case management;
					(D)the collection, analysis, storage, retrieval, and transfer of data and records;
					(E)the submission of any background investigation report to an agency for adjudication; and
					(F)records management for security clearance adjudication determinations;
					(7)reduce or eliminate the use of databases and information sources that cannot be accessed and
			 processed electronically, or modify such databases and information sources
			 to enable electronic access and processing;
				(8)increase the use of digitally processed fingerprints as a substitute for ink or paper prints to
			 reduce error rates and improve portability of data;
				(9)develop Federal Government-wide performance measures, based on the Federal Investigative Standards
			 (as promulgated by the Director and the Director of National
			 Intelligence), to measure the quality of background investigations
			 conducted by the Federal Government;
				(10)require that, with respect to any background investigation activities, a Federal employee conducts—
					(A)any final quality or integrity assurance review conducted by an agency of a background
			 investigation;
					(B)any interview of a covered individual with respect to a background investigation; and
					(C)any background investigation of a covered individual to determine the person’s eligibility for a
			 security clearance at the Top Secret level or higher;
					(11)develop procedures that ensure that any information collected pursuant to the plan with respect to
			 a covered individual, including information collected from online social
			 media, shall be verified for authenticity; and
				(12)provide a detailed description of the estimated costs of implementing the plan.
				(c)DelegationThe President may select at least one agency to develop or implement the plan required under this
			 section. In the preceding sentence, the term agency means—
				(1)any agency as that term is defined in section 6(1), but does not include any military department
			 (as that term is defined in section 102 of title 5, United States Code);
			 or
				(2)the Suitability and Security Clearance Performance Accountability Council (as established by
			 Executive Order No. 13467).
				(d)Levels of scrutinyThe plan required under this section may require different levels of continuous evaluation scrutiny
			 with respect to Confidential, Secret, or Top Secret or higher security
			 clearances.
			(e)Use of pre-Existing systems or databasesIn carrying out the requirements of this section, the President may incorporate or enhance any
			 systems or databases operated by the Federal Government, including the
			 database established under section 3001(e) of Public Law 108–458.
			(f)ImplementationThe President shall fully implement the plan required under this section not later than 1 year
			 after the date of submission of such plan to the appropriate congressional
			 committees.
			3.Organizational conflict of interestBeginning on the date of the enactment of this Act for contracts entered into after such date, the
			 Director of the Office of Personnel Management may not award a contract
			 for—
			(1)investigative support services to an entity if that entity also has, at the time of award of the
			 contract or at any time during the performance of the contract, another
			 contract in effect with the Federal Government (or with another contractor
			 of the Government at any tier) to provide background investigation
			 fieldwork services; or
			(2)background investigation fieldwork services to an entity if that entity also has, at the time of
			 award of the contract or at any time during the performance of the
			 contract, another contract in effect with the Federal Government (or with
			 another contractor of the Government at any tier) to provide investigative
			 support services.
			4.State and local cooperation
			(a)ReportNot later than 90 days after the date of enactment of this Act and each year thereafter, the
			 Director shall submit a report to the appropriate congressional committees
			 listing any State or local entity covered by the definition of criminal justice agency in section 9101(a)(1) of title 5, United State Code, that has failed to cooperate with three or
			 more requests of the Director issued under section 9101(b)(1) of such
			 title.
			(b)Withholding of Byrne-JAG funds
				(1)In generalFor any fiscal year after fiscal year 2015, a jurisdiction that fails, as determined by the
			 Director to substantially comply with criminal history record information
			 requests shall not receive the percentage specified in paragraph (2) of
			 the funds that would otherwise be allocated for the subsequent fiscal year
			 to the jurisdiction under subpart 1 of part E of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.). The
			 Director shall provide the Attorney General with a list of any
			 jurisdictions that failed to substantially comply with the criminal
			 history record information requests in the prior fiscal year and the
			 Attorney General shall make the appropriate amount of reductions.
				(2)Applicable percentagesThe applicable percentages are as follows:
					(A)First year of noncomplianceExcept as provided in subparagraph (B), for each fiscal year that a jurisdiction fails to
			 substantially comply with criminal history record information requests,
			 the percentage specified is 10 percent.
					(B)subsequent year of noncomplianceFor each succeeding consecutive fiscal year after a fiscal year referred to in subparagraph (A)
			 that a jurisdiction fails to substantially comply with criminal history
			 record information requests, the percentage specified is 10 percent
			 multiplied by the number of such consecutive fiscal years that the
			 jurisdiction has failed to substantially comply with criminal history
			 record information requests (not to exceed 100 percent).
					(3)ReallocationAmounts not allocated under a program referred to in this section to a jurisdiction for failure to
			 substantially comply with criminal history record information requests,
			 shall be reallocated under that program to jurisdictions that have not
			 failed to substantially comply with criminal history record information
			 requests, or may be reallocated to a jurisdiction from which they were
			 withheld to be used solely for the purpose of complying with section
			 9101(b)(1) of title 5, United States Code.
				(4)NoncomplianceFor purposes of this subsection, the term fails to substantially comply with criminal history record information requests means failure to comply with 3 or more requests received during a fiscal year under section
			 9101(b)(1) of title 5, United States Code, during that fiscal year.
				(5)Rule of attributionIn the case of a jurisdiction that fails to substantially comply with criminal history record
			 information requests, if that jurisdiction is subject to the requirements
			 of section 505(d)(4) of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3755(d)(4)), then the amount of funds that would be
			 provided to other jurisdictions that are party to the joint application
			 required under such section 505(d)(4) may not be reduced and only the
			 funds for the jurisdiction that has failed to substantially comply may be
			 reduced.
				(c)Requests from contractors acting on behalf of covered agencies; clarification of police recordsSection 9101 of title 5, United States Code, is amended—
				(1)by adding at the end the following new subsection:
					
						(g)Criminal justice agencies shall accept and comply with requests for criminal history record
			 information pursuant to this section regardless of whether a request is
			 submitted directly by a covered agency or by a contractor of a covered
			 agency acting on the agency’s behalf.; and
				(2)in subsection (a)(2),
					(A)after criminal charges, by inserting the following: (including descriptions of the incidents or events leading to or on which the arrests, indictments,
			 informations, or other formal charges are based); and
					(B)by adding at the end the following: The term also includes information pertaining to arrests that do not result in the arrestee being
			 charged with or convicted of a criminal offense..
					5.Reports
			(a)Quality reviewNot later than 90 days after the date of submission of the plan under section 2 and each year
			 thereafter, the Director shall submit a report to the appropriate
			 congressional committees that—
				(1)evaluates the quality of background investigations conducted by OPM during the previous year based
			 on the performance measures developed pursuant to the plan submitted under
			 section 2; and
				(2)includes information on the percentage of background investigations conducted by OPM that meet
			 Federal Investigative Standards (as promulgated by the Director and the
			 Director of National Intelligence).
				(b)Reports under the Intelligence Reform and Terrorism Prevention Act of 2004Section 3001(h)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C.
			 3341(h)(1)) is amended by striking through 2011.
			6.DefinitionsIn this Act:
			(1)AgencyExcept as provided otherwise in this Act, the term agency has the meaning given that term in section 3001(a)(1) of Public Law 108–458 and includes the
			 United States Postal Service and the Postal Regulatory Commission.
			(2)Appropriate congressional committeesThe term appropriate congressional committees means—
				(A)the Committee on Oversight and Government Reform of the House of Representatives;
				(B)the Committee on Homeland Security and Governmental Affairs of the Senate;
				(C)the Permanent Select Committee on Intelligence of the House of Representatives; and
				(D)the Select Committee on Intelligence of the Senate.
				(3)Background investigationThe term background investigation means any investigation or reinvestigation required for the purpose of determining whether a
			 covered individual may hold a security clearance issued by an agency.
			(4)Background investigation fieldwork servicesThe term background investigation fieldwork services means the investigatory fieldwork conducted to determine a covered individual’s eligibility for a
			 security clearance, including interviews of the applicant or friends and
			 family of such applicant, reviews of educational or employment records,
			 law checks, or reviews of credit history.
			(5)Cleared individualThe term cleared individual means an individual, including any employee of an agency, member of the uniformed services,
			 contractor of an agency, or individual employee of such a contractor, who
			 holds a valid security clearance issued by an agency.
			(6)Covered individualThe term covered individual means an individual, including any employee of an agency, member of the uniformed services,
			 contractor of an agency, or individual employee of such a contractor, who—
				(A)is being considered by an agency for a security clearance; or
				(B)is a cleared individual.
				(7)DirectorThe term Director means the Director of the Office of Personnel Management.
			(8)Federal employeeThe term Federal employee has the meaning given the term employee in section 2105 of title 5, United States Code, and includes—
				(A)any member of the uniformed services; and
				(B)any officer or employee of the United States Postal Service or the Postal Regulatory Commission.
				(9)Investigative support servicesThe term investigative support services means the clerical, administrative, and technical support services provided to various functions
			 critical to the background investigative process, including initial
			 processing and scheduling of investigative requests, performing file
			 maintenance, imaging case documents, processing mail, performing quality
			 review of background investigations, and executing case closing processes.
			(10)JurisdictionThe term jurisdiction means a State or unit of local government, as such terms are defined in section 901 of the Omnibus
			 Crime Control and Safe Streets Act of 1968.
			(11)OPMThe term OPM means the Office of Personnel Management.
			
